Title: To George Washington from the Maryland Council, 12 June 1780
From: Maryland Council
To: Washington, George



Sir
In Council Maryland Annapolis June 12th 1780

We have this moment had the honor of receiving your Excellencys Letter of the 2d Instant also a Letter of the same date from the Honorable committee of Co-operation both of which We communicated to the General Assembly of this State now sitting. We have the honor to be with Sentiments of perfect Respect and Esteem Your Excellencys Mo. Obedt & mo. Hble servt

Tho. Sim Lee

